DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s remarks filed 8/3/2022 has been entered.  The examiner found Applicant’s remarks persuasive, regarding the combination of Jagadeesh et al., MOF-derived cobalt nanoparticles catalyze a general synthesis of amines (hereinafter Jagadeesh), in view of Chen et al., Cobalt sulfide/N,S-codoped defect-rich carbon nanotubes hybrid as an excellent bi-functional oxygen electrocatalyst.  Therefore, the previous 103 rejection is withdrawn.  Upon updating the search, new references, namely Zhang et al. (WO 2017/052474 A1; hereinafter Zhang), came to the attention of the examiner.  Therefore, the follow action is a second non-final, as a new set of rejections over Zhang, and Zhang in view of Jagadeesh, is provided as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/052474 A1; hereinafter Zhang).
Regarding claims 1, 4 and 6-10 Zhang teaches a metal-organic framework (i.e., MOF) nanosheet with a general formula (I) M1-L-M2 (Zhang, [0011]; [00134]; claim 30),  wherein the organic ligand compound is able to bind to a to a central metal atom to form a coordination complex (Zhang, [00114]; Fig. 1) (i.e., ligands linking M1 and M2 into a network; ionically linked), 
wherein M1 is selected from the group comprising zinc (Zn), cadmium (Cd), and combinations thereof (i.e., sacrificial metal centers) (Zhang, [0011]; [00135]; claim 30); 
wherein M2 is selected from the group consisting of iron (Fe), cobalt (Co), nickel (Ni), manganese (Mn), and combinations thereof (i.e., metal active sites comprising a transition metal) (Zhang, [0011]; [00135]; claim 30),
wherein L is selected from the group comprising tetrakis(4-carboxyphenyl)porphyrin, 2-aminoterephthalic acid (i.e., N-containing ligands), 2,6-naphthalenedicarboxylic acid, 1,3,5-tris(4-carboxyphenyl)benzene, terephthalic acid (i.e., O-containing ligands; TPA), and combinations thereof (Zhang, [0011]; [00135]; claim 30) (i.e., first and second ligands; ligands having different carbon chain lengths);
wherein the metal-organic framework nanosheet is prepared from a mixture comprising a metal precursor (i.e., precursors of M1 and M2) and a ligand (i.e., L; N-containing ligands and O-containing ligands) (Zhang, [0009]; [00111]; claim 1), wherein the metal precursor may be a M(II) or M(III) salt or complex, wherein the metal precursor is selected from the group consisting of metal nitrate, metal chloride, metal acetate, metal sulfate, and combinations thereof (i.e., metal salts), wherein examples of the metal of the metal precursor include iron (Fe), cobalt (Co), and cadmium (i.e., Cd) (Zhang, [00112]-[00113]) (i.e., fabricated from a mixture of N-containing ligands, O-containing ligands, an Fe or Co salt, and a Cd salt).
	
	Given Zhang teaches (1) the metal-organic framework (i.e., MOF) is linked ionically (i.e., atomically; atomically dispersed) (Zhang, [0011]; [00114]; Fig. 1), 
(2) the MOF nanosheet that is identical or substantially identical to the presently claimed atomically dispersed precursor (ADP) (Zhang, [0011]),
and (3) a method of making MOF nanosheet (Zhang, [0013]; [00120]; [00130]; claims 1-5, 7, and 25) that is identical or substantially identical to the method of forming the ADP used in the present invention (Specification, [0036]), therefore it is clear that the MOF would correspond to the presently claimed ADP, and the Cd centers in the MOF nanosheet would be capable to function as a sacrificial metal centers, and thereby arrive at the claimed invention. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that Zhang discloses the MOF nanosheets that overlaps the presently claimed atomically dispersed precursor, including a sacrificial metal selected from Cd and Zn, it therefore would be obvious to one of ordinary skill in the art, to use the M1 is selected from the group comprising zinc (Zn), cadmium (Cd), and combinations thereof, which is both disclosed by Zhang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 1, while Zhang does not explicitly disclose that the MOF nanosheet is used for preparing a non-platinum group metal electrocatalyst, the recitation in the claims that the ADP is “for preparing a non-platinum group metal electrocatalyst” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Zhang disclose the MOF nanosheet that is identical or substantially identical to the ADP as presently claimed, it is clear that the MOF nanosheet of Zhang would be capable of performing the intended use, i.e. used for preparing a non-platinum group metal electrocatalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Regarding claims 2 and 3, Zhang further teaches the MOF nanosheets may be used to modify an electrode such as glass carbon electrode (i.e., GCE), wherein the MOF nanosheets are assembled on the GCE (Zhang, [00141]; [00233]) (i.e., immobilized on a carbon support). 

Regarding claims 2 and 3, while Zhang does not explicitly disclose that the MOF nanosheets are for being immobilized on a carbon support wherein the carbon support comprises crystalline carbon, graphite, graphene, graphene, oxide, carbon nanotubes, atom-doped carbon, N-doped carbon, amorphous carbon, and/or mesoporous carbon, the recitation in the claims that the ADP is “being immobilized on a carbon support” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Zhang disclose the MOF nanosheet that is identical or substantially identical to the ADP as presently claimed, it is clear that the MOF nanosheet of Zhang would be capable of performing the intended use, i.e. being immobilized on a carbon support wherein the carbon support comprises crystalline carbon, graphite, graphene, graphene, oxide, carbon nanotubes, atom-doped carbon, N-doped carbon, amorphous carbon, and/or mesoporous carbon, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 4 above, and further in view of Jagadeesh et al., MOF-derived cobalt nanoparticles catalyze a general synthesis of amines (hereinafter Jagadeesh).
Regarding claim 5, Zhang further teaches wherein L is selected from the group comprising tetrakis(4-carboxyphenyl)porphyrin, terephthalic acid (i.e., TPA), 2-aminoterephthalic acid, 2,6-naphthalenedicarboxylic acid, 1,3,5-tris(4-carboxyphenyl)benzene, and combinations thereof (Zhang, [0011]; [00135]; claim 30), and wherein the method of preparing the metal-organic framework nanosheet comprises dissolving a metal precursor and a ligand in a suitable solvent, and heating the mixture (Zhang, [0009]), wherein the metal precursor may be metal nitrate and examples of the metal precursor include manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni) and copper (Cu) (Zhang, [00112]-[00113]), wherein the solvent is selected from the group comprising N,N-dimethylformamide (DMF) (Zhang, [0120]) and heating the mixture may be carried out at a temperature in a range of about 120oC to about 160oC (Zhang, [00130]).

However, Zhang does not explicitly disclose wherein the first ligands comprise 1,4-diazabicyclo[2.2.2]octane (DABCO) or 1,10-phenanthroline, as presently claimed.

With respect to the difference, Jagadeesh teaches MOFs assembled in dimethylformamide (DMF) at 150oC from Fe, manganese (Mn), Co, Ni, and copper (Cu) nitrates and organic linkers 1,4-diazabicyclo[2.2.2]octane (DABCO) and terephthalic acid (TPA) (Jagadeesh, page 1, right column, ‘Preparation of MOF-derived cobalt nanoparticle-based catalysts’; Fig. 1).
As Jagadeesh expressly teaches, given that a pyrolysis of cobalt nitrate with either DABCO or TPA linkers alone led to less active catalysts (15 to 20% yields) (i.e., a combination of DABCO and TPA linkers led to more active catalysts) (Jagadeesh, page 2, left column); for example, Co-DABCO@C-800 contained mainly hollow Co3O4 particles and no single Co atoms were detected in this material; similarly, Co-TPA@C-800 also contained mainly Co3O4 particles, and no single Co atoms or subnanometer Co structures were detected in this material (Jagadeesh, page 3, right column, 1st paragraph); for the most active Co-DABCO-TPA@C-800 (i.e., catalyst with a combination of DABCO and TPA linkers), single Co atoms within some of the graphitic structure were detected (Jagadeesh, page 3, right column, 2nd paragraph), it is clear that a pyrolysis of cobalt nitrate with the combination of DABCO and TPA would arrive to more active catalyst compared to pyrolysis of cobalt nitrate with either DABCO or TPA linkers alone.
Jagadeesh is analogous art, as Jagadeesh is drawn to MOFs on carbon having a framework of M-L1-L2@C-x, wherein M = Fe, Mn, Co, Ni, and Cu (i.e., metal active sites comprising a transition metal), L1 = DABCO, and L2 = TPA (Jagadeesh, pg. 1, col. 3).
In light of the motivation of using DABCO together with TPA taught in Jagadeesh, it therefore would have been obvious to one of ordinary skill in the art to use the DABCO of Jagadeesh in combination with the TPA to synthesize the MOF nanosheets of Zhang, in order to obtain single metal atoms and have metal-organic framework nanosheets that can form more active catalysts, and thereby arrive at the claimed invention.
Response to Arguments
The examiner found Applicant’s remarks persuasive, regarding the combination of Jagadeesh et al., MOF-derived cobalt nanoparticles catalyze a general synthesis of amines (hereinafter Jagadeesh), in view of Chen et al., Cobalt sulfide/N,S-codoped 
defect-rich carbon nanotubes hybrid as an excellent bi-functional oxygen electrocatalyst.  Therefore, the previous 103 rejection is withdrawn.  However, a new set 
of 35 U.S.C. 103 rejections over Zhang et al. (WO 2017/052474 A1; hereinafter Zhang), and Zhang in view of Jagadeesh, is provided as set forth above.
Applicant primarily argues:
“It is not possible to arrive at the claimed invention based on the combination of Chen and Jagadeesh.”
Remarks, p. 7
The examiner respectfully traverses as follows:
It is noted that while Jagadeesh does not disclose all the features of the present claimed invention, Jagadeesh is used as teaching reference, namely using 1,4-diazabicyclo[2.2.2]octane (DABCO) in combination with TPA (Jagadeesh, page 1, right column, ‘Preparation of MOF-derived cobalt nanoparticle-based catalysts’; Fig. 1), in order to obtain single metal atoms and have metal-organic framework nanosheets that can form more active catalysts, as set forth in pages 7-9 of the Office Action above, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, Zhang, discloses the presently claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jia et al. (CN 107930672 A; hereinafter Jia) teaches an atomically dispersed metal-nitrogen carbon material precursor, wherein the metal is one or more of a transition metal or noble metal, such as zinc, cobalt, iron, nickel, copper, manganese, and the like (Jia, abstract; page 3, paragraph 3), wherein the method of making comprises adding zinc salt to a mixture to obtain an atomically-dispersed metal nitrogen carbon material precursor, wherein the precursor is roasted, wherein after roasting no zinc is present (i.e., zinc used as sacrificial metal) (Jia, page 5; Examples). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                               


                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732